835 F.2d 879
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Gary Bernard SANDERS, Plaintiff-Appellant,v.STATE of TENNESSEE et al., Defendants-Appellees.
No. 87-5757.
United States Court of Appeals, Sixth Circuit.
Dec. 15, 1987.

Before LIVELY, Chief Judge, NATHANIEL R. JONES and RALPH B. GUY, Circuit Judges.

ORDER

1
This pro se plaintiff appeals an order of the district court which denied his motion for a preliminary injunction pending the resolution of his civil rights action filed pursuant to 42 U.S.C. Sec. 1983.  Plaintiff now moves for the same relief before this court.  Upon examination of the record and the briefs submitted, by the parties, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
For the reasons stated in the report and recommendation of the magistrate, the motion for a preliminary injunction is hereby denied and the district court's order entered May 29, 1987, is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.